This cause comes into this court on a petition in error to the municipal court of the city of Cleveland.
In the court below George F.D. Trask brought an action to recover the sum of $1,000 for so-called advice that he gave to a Mr. Evers, who was one of three receivers of the Representative Realty Company, the other two being Edgar Thomas and William A. Greenlund.
It seems that a lot of property, in certain conditions, was owned by the realty company when it went into receivership. I do not now recall how many receivers had been appointed in these various cases, or how much litigation there had been, or how many lawyers were engaged in these cases, but a good many were, I know. It finally got down so that Ex-Judge Dan Cull became the sole receiver, and this action was brought by Trask to recover a judgment against him, he having refused to pay the claim.
The evidence shows, as already stated, that Evers, one of the receivers, employed Trask, probably in good faith, and undoubtedly Trask gave advice. The agreed statement of facts shows that it *Page 388 
was worth $1,000. There is nothing in the record to show that any one acted on his advice or that it resulted in any advantage to the estate. The record does show, however, that he was not employed by the three receivers, nor was he employed with the authority of the court, and, according to the evidence, so far as it appears, he did not do anything more than exercise the judgment which the receivers were called upon to exercise.
If they wanted to have the advice of somebody as to how to perform their duties, as to just the best way to sell a lot, or something of that kind, and engaged the services of a person, that were worth something to them, they reduced their obligation to perform the same service. If anybody should be called upon to pay such a bill, it should be the receivers who got the expert's advice as to how best to perform their duties, especially when that expert advice was not ordered by the court.
As I understand this record, the court appointed receivers, several of them, and lawyers to advise the receivers, several of them, and, just where the authority comes to go outside and hire expert financiers to give the receivers advice as to how best to perform the duties which the law casts upon them, I do not know. None has been shown us, and we do not think any can be shown.
That being the condition of this record and the condition of the law, the court was right in finding for the defendant, and hence, committed no error. The judgment therefore should be affirmed.
Judgment affirmed.
SULLIVAN, P.J., and LEVINE, J., concur. *Page 389